DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24 2022 has been entered.
Receipt of Arguments/Remarks filed on August 24 2022 is acknowledged. Claims 1, 3 and 7 were amended. Claim 8 was added.  Claims 1-8 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16 2022, April 27 2022 and September 28 2022 were considered by the examiner.
Withdrawn Objections/Rejections
	The amendments filed August 24 2022 have overcome the objection of claim 3.  The amendments insert a comma between derivative and amino.  
	The amendments filed August 24 2022 have overcome the rejection of 1-3 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Pitusiak.  The instant claims require application to an abiotic surface, Pitusiak only teaches application to a biotic surface.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 excludes the inclusion of any antimicrobial agent.  The prior art does not suggest the application of the instantly claimed composition to an abiotic surface without the inclusion of an antimicrobial.  The examiner notes that this claim language excludes any antimicrobial from being present which also includes humectants which are known antimicrobials.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US Patent No. 6294186, cited on PTO Form 1449) in view of Pitusiak (IP.com, 2011, cited in the Office action mailed on September 20 2021) as evidenced by Kohli (Developments in Surface Contamination, 2013, cited in the Office action mailed on September 20 2021).
Applicant Claims
The instant application claims a method for inhibiting adherence of deoxyribonucleic acid (DNA) viruses to an abiotic surface, the method comprising: providing a composition, the composition comprising: an anti-adherent agent comprising C12-C16 alkyl Polyethylene glycol (PEG)-2 hydroxypropyl hydroxyethyl ethylcellulose; wherein the composition comprises less than 3% by total weight of the composition of an antimicrobial agent; and applying the composition to the abiotic surface to inhibit the adherence of DNA viruses to the abiotic surface.  The instant application claims the method further comprises removing at least some of the composition from the abiotic surface while allowing at least some of the composition to remain on the abiotic surface.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Beerse et al. is directed to antimicrobial composition comprising a benzoic acid analog and a metal salt.  It is taught that as with viruses, the types of bacteria that can infect humans and other mammals are innumerable.  A number of products have been developed over the years which are effective for providing immediate antimicrobal efficacy.  However, they do not provide residual activity or efficacy against pathogenic viruses and bacterial to the areas they are used to treat (column 3, lines 7-25).  Residual anti-viral efficacy means leaving a residue or imparting a condition on keratinous tissue or other surfaces that remain effective and provides significant anti-viral activity for some time after application (column 4, lines 14-26).  Taught is an antimicrobial composition comprising a safe and effective amount of a benzoic acid analog, a safe and effective amount of a meal salt and a carrier (column 3, lines 33-40).   Hydrophobically modified cellulose are taught as thickeners (column 10, lines 24-42).  The benzoic acid analog is present from 0.01 to about 20% and most preferably from about 1 to about 5% (column 6, lines 27-32).  Metal salts are used in amount from 0.001 to about 20% and preferably from about 0.05 to about 2% (column 8, lines 1-5).  The compositions comprise humectants such as glycerin (column 12, lines 25-27 and examples).  Antimicrobial agents can be added in amount from 0.001 to about 10% and most preferably from about 0.05 to about 2% (column 20, lines 35-43).  Useful amphoteric or zwitterionic surfactants include betaines (column 27, lines 4-21).  Conditioning agents can be added.  These include urea, glycolic acid, glycolate salts, lactic acid and lactate salts, propylene glycol, butylene glycol, hexylene glycol, polyethylene glycols, sorbitol and hyaluronic acid (column 36, lines 15-35 and examples).  Example 32 is directed to a face wash that comprises surfactants, glycerin (aka glycerol) and citric acid.   Examples 33-35 are a hard surface disinfectant.   Claimed is improving the overall health of a mammal by reducing exposure to viruses and/or bacteria by topically applying to a surface the composition (claim 46).  A method of inactivating viruses by topically applying to the composition to an area is claimed (claim 21).  Claimed is a wipe with the antimicrobial composition for household cleaning or for personal care use (claims 31 and 32).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Beerse et al. teaches hydrophobically modified cellulose, Beerse et al. does not expressly teach a C12-16 alkyl PEG-2 hydroxypropyl hydroxyethyl ethylcellulose.  However, this deficiency is cured by Pitusiak as evidenced by Kohli. 
	Pitusiak is directed to skin care formulations with STRUCTURE® Cell thickeners.  SRUCTURE® Cel family of polymers are multifunctional, naturally derived rheology modifiers that function as texture modifiers, emulsion stabilizers, moisturization and foam enhancers.  Products include HMEHEC (INCI: C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose).  HMEHEC is a hydrophobically modified cellulose derivative providing the highest surface activity of all the STRUCTURE® CEL products.  It has a low viscosity, however its physical cross-linking via hydrophobic chain interaction along with chain entanglements can provide a unique rheology, enhanced texture and improved sensorial properties in emulsions.  The polymers form a protective layer (film) (page 2).  Hand sanitizer with the polymers are exemplified.  Cleansing composition with glycerin are exemplified.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize a hydrophobically modified cellulose derivative such as C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose in the composition of Beerse et al. One skilled in the art would have been motivated to utilize this compound as Beerse et al. teaches the inclusion of a hydrophobically modified cellulose and Pitusiak teaches this cellulose can provide unique rheology.  Since Beerse et al. teaches the hydrophobically modified cellulose is a thickener (i.e. modified rheology) there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize glycerin as a humectant.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught humectants as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and utilize additional components such as betaine surfactants or conditioning agents such as citric acid, urea, etc.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and apply the composition to hard surfaces in order to inactivate viruses or reduce exposure to viruses as taught by Beerse. Regarding the claimed DNA, as evidenced by Kohli, viruses are made up of nucleic acids (DNA or RNA) and protein (page 141, section 3.1).  Since Beerse et al. expressly teaches disinfection of harmful viruses, there is an expectation of disinfection of DNA.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beerse et al. and Pitusiak and allow some of the composition to remain (i.e. leave a residue) in order to provide for anti-viral activity for some time after application as suggested by Beerse et al.  Since the types of viruses which can infect humans or other mammals are innumerable, it is advantageous to provide not only an immediate anti-viral effect but also residual efficacy as taught by Beerse et al.  
Regarding the claimed antimicrobial agent, Beerse et al. teaches that this is an optional ingredient.  When included amounts of antimicrobial agent overlap with the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed August 24 2022 have been fully considered but they are not persuasive. 
Applicants argue that no prima facie case of obviousness has been presented because the prior art fails to present a reasonable expectation of success.  It is argued there is no reasonable expectation of success that adding C12-C16 alkyl polyethylene glycol-2 hydroxypropyl hydroxyethyl ethyl cellulose of Pitusiak to the antimicrobial formulation of Beerse would have any benefit in inhibiting adherence of DNA viruses to an abiotic surface.  It is argued that Beerse is directed to killing microbes but killing microbes does not necessarily inhibit adherence of such microbes to a surface.  It is argued that this is an unexpected effect.  
Regarding Applicants arguments, It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Therefore, while Beerse and Pitusiak does not suggest adding the cellulose for the same reason Applicants have added the cellulose to the composition, this does not establish the addition is not obvious.  Beerse suggests a hydrophobically modified cellulose.  Pitusiak provides motivation to add the instantly claimed cellulose which is a specific hydrophobically modified cellulose.  Beerse exemplifies and claims that the antimicrobial composition can be applied to  skin as well as hard surfaces.  Therefore, Beerse teaches application to an abiotic surface.  Applicants have not established how the instantly claimed application step is distinguished from the prior art nor does  it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Regarding the claimed DNA and unexpected results, as evidenced by Kohli, viruses are made up of nucleic acids (DNA or RNA) and protein (page 141, section 3.1).  Since Beerse et al. expressly teaches disinfection of harmful viruses, there is an expectation of disinfection of DNA.  Since Beerse teaches application to a hard surfaces with viruses, the instant claims are not distinguished from the prior art.  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In instant case, the fact that applicant has found out that the prior art's composition when applied reduces adherence of DNA is not patentably distinguishable since the prior art teaches the same method steps as claimed and applicant is merely attempting to claim an unrecognized property of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616